Citation Nr: 1744168	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  10-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of service connection for a psychiatric disorder (claimed as nervous condition).

2.  Whether new and material evidence has been received with respect to the claim of service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a bilateral eye disorder.  

5.  Entitlement to a compensable evaluation for residuals of a fracture of the right middle (second digit) finger.


ORDER

New and material evidence having not been received, the claim of service connection for a psychiatric disorder is not reopened.  


FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for a psychiatric disorder (claimed as nervous condition) has not been received since the final January 1989 rating decision that denied service connection for that disorder.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a psychiatric disorder (claimed as nervous condition) is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service from February 1980 to February 1983, with subsequent service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his spouse testified at a Board hearing before an Acting Veterans Law Judge in September 2011.  However, that Acting Veterans Law Judge retired and is no longer available to participate in this decision.  The Veteran was informed of that fact and informed of his right to a hearing before another Veterans Law Judge in a January 2012 letter.  Since that letter, there is no indication from the Veteran that he desires to have another hearing.  

This case was last before the Board in December 2015, at which time the above issues were remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  The lumbar spine, bilateral eye, heart, and right middle finger issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

Historically, the AOJ denied service connection for a nervous condition in a January 1989 rating decision.  The Board notes that the Veteran's service treatment records at that time documented treatment in July 1980 with possible psychogenic laryngeal spasm, and treatment for situational stress in August 1982.  Ultimately, however, the AOJ found that the Veteran's separation examination was silent as to any evidence of a nervous condition; the AOJ concluded that the evidence of record did not show any nervous condition present at that time and thus the claim was denied.  The Veteran was informed of that decision in a January 1989 letter.  No notice of disagreement was received within one year of that letter.  

As no timely notice of disagreement or new and material evidence was received during the appeal period following the January 1989 notice letter, the January 1989 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2016); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for a psychiatric disorder (claimed as nervous condition).  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the January 1989 rating decision, and particularly since the Veteran filed his claim to reopen service connection for a psychiatric disorder, the Board has reviewed the private and VA treatment records associated with the claims file.  The Board reflects that the Veteran is not shown to have any psychiatric diagnoses or complaints in any of those documents.  

Furthermore, the Board has reviewed extensively the Veteran's lay statements and those of his representatives throughout the appeal period.  Those statements do not reflect any complaints or indication that a layperson would reasonably construe as demonstrable of psychiatric symptomatology.  

Accordingly, the Board finds that the evidence of record at this time does not demonstrate any current psychiatric disability exists.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

Such evidence of a current disability is necessarily the predicate evidence in order to reopen the Veteran's psychiatric claim; however, as the evidence of record at this time fails to show evidence of a current psychiatric disability, the Board must conclude that new and material evidence which tends to substantiate the Veteran's claim for service connection for a psychiatric disorder (claimed as nervous condition) has not been received in this case.  The claim to reopen service connection for a psychiatric disorder (claimed as nervous condition) must therefore be denied at this time.  See 38 C.F.R. § 3.156(a).


REMAND

In the March 2012 remand, the Board requested that the AOJ ascertain and verify the dates of the Veteran's Reserve service, particularly his active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) periods.  In response, the AOJ obtained a November 2011 Retirement Points Report.  

Although the Board did not previously remand under Stegall in December 2015, the Board finds that such a remand is necessary at this time as the Retirement Point Report does not provide adequate information regarding the specific dates of the Veteran's ACDUTRA and INACDUTRA in the Reserves.  The specific dates of the Veteran's periods of Reserve service are particularly salient in this case given his allegations that at least two of his claimed disorders began during those periods of service.  

Accordingly, a remand is necessary at this time in order for the AOJ to verify the specific dates of the Veteran's ACDUTRA and INACDUTRA service, as previously requested by the Board in March 2012.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Regarding the heart disorder claim, on appeal, the Veteran has specifically averred that his heart disorder began during his reserve service.  Furthermore, the Veteran and his representative have pointed to a May 31, 1983 VA treatment record noting a lumbar spine disorder as evidence that he should be service connected for his lumbar spine disorder.  The Board specifically notes that the Veteran's active duty service concluded in February 1983, three months prior to the VA treatment record.  

No VA examination has been provided to the Veteran respecting his heart disorder claim.  However, the Board reflects that the evidence of record demonstrates that in July 1999, on a Reservist examination, the Veteran had an abnormal electrocardiogram (EKG) and was subsequently diagnosed with left ventricular hypertrophy (LVH).  Furthermore, in May 2006, the Veteran was further diagnosed with non-ischemic dilated cardiomyopathy after an episode of congestive heart failure.  At that time, the Veteran denied any history of prior myocardial infarction (MI or heart attack), despite his later assertions on appeal that he had a heart attack the day after a period of service in the Reserves; the Veteran and his representatives have indicated that those private treatment records respecting this heart attack are not available.  Thus, a current heart disorder exists at this time.  

The Veteran's service treatment records further demonstrate that he was treated in July 1981 for "black out spells" and possible syncope during military service.  In an October 1993 periodic examination, the Veteran was noted as hypotensive.  The Board notes such evidence is potentially documentary of an ongoing heart disorder that initially manifested during service in July 1981 and continued until May 2006.  Accordingly, the very low threshold for obtaining a VA examination respecting the Veteran's claimed heart disorder has been met at this time; on remand, such should be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Respecting the bilateral eye claim, the Board requested that a VA examination and medical opinion be obtained in the December 2015 remand; such an examination was accomplished in January 2016.  The Board reflects, however, that the examination does not address the Veteran's noted bilateral allergic conjunctivitis, dry eyes, and myopic astigmatism, as requested by the December 2015 remand directives.  

Furthermore, with regards to the cataracts, the examiner noted that the Veteran had normal visual acuities in April 1981, without any evidence of cataracts at that time.  The examiner noted that he could find no documentation of examination of the Veteran's lenses or any evidence of trauma to his eyes in his service treatment records; he was subsequently noted to have bilateral cataracts in 2000 and underwent extraction and placement of intraocular lenses of both eyes.  The examiner noted that the Veteran did not presently have any visual deficits when wearing his corrective lenses.  He further noted there was no examination of the Veteran's eyes recorded prior to his cataract surgery to document the appearance of his cataracts.  The examiner therefore concluded that he could not comment on the presence of a congenital or traumatic cataract prior to the removal of them, as he did not have enough information on which to make that opinion.  He did note, however, that the Veteran had a normal eye examination in April 1982 without evidence of cataracts and that he could find no evidence of trauma in either eye in his service treatment records.  

The Board notes that this opinion does not adequately address the medical opinion requested by the December 2015 remand directives.  Therefore, a remand is necessary in order to obtain another VA examination which adequately provides the requested medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall, supra. 

Turning to the right middle (second digit) finger claim, the Board reflects that the Veteran's last VA examination of his right middle finger disability was in November 2010.  Since that time, in numerous statements, the Veteran has indicated that his fingers hurt and he is unable to move them very much.  Moreover, the November 2010 examiner did not indicate whether the range of motion obtained at that time was active or passive range of motion; the examiner also did not address any functional impairment during weightbearing or nonweightbearing in that examination report.  

Accordingly, in light of the age of that examination, the Veteran's statements on appeal, as well as the inadequacy of the findings in that examination report, the Board finds that on remand another VA examination of the Veteran's right middle (second digit) finger disability should be obtained.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Barr, supra; Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).

Finally, on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Through all official sources, including Defense Finance and Accounting Services (DFAS), obtain evidence and verify the specific dates of the Veteran's ACDUTRA and INACDUTRA in the Reserves.  The AOJ should specifically provide a list of all of the inclusive dates of service in a Memorandum associated with the claims file.  A list of retirement points is not adequate in this regard.

2.  Obtain any and all VA treatment records from the Salem VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

3.  Following completion of the above, schedule the Veteran for a VA examination to determine whether the Veteran's heart disorder is related to military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state all heart disorders found.  Then, the examiner should opine whether any heart disorders found, including his non-ischemic dilated cardiomyopathy with congestive heart failure, at least as likely as not (50 percent or greater probability) began in or was otherwise the result of military service.  

The examiner should discuss whether the Veteran's noted treatment for possible syncope and black-outs in July 1981 are the initial manifestations of the Veteran's current heart disorder; the examiner should specifically address whether the ongoing post-discharge records, including the October 1993 notation as hypotensive and the February and July 1999 findings of left ventricular hypertrophy (LVH) during Reserve service, support a finding of chronic and continuous cardiac symptomatology that began during military service.  

The examiner should also address the Veteran's statements regarding onset of symptomatology and continuity of symptomatology since discharge from service, as well as any other pertinent evidence, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Schedule the Veteran for a VA examination with an ophthalmologist to determine whether the Veteran's bilateral eye disorders are related to military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state all bilateral eye disorders found, including bilateral cataracts, allergic conjunctivitis, dry eyes, and/or myopic astigmatism.  Then, the examiner must address the following: 

(a) Whether each of the identified bilateral eye disorders, including bilateral cataracts, allergic conjunctivitis, and dry eyes, are congenital defects, congenital diseases, or neither.  (A defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and/or worsening.)  The examiner must address all bilateral eye disorders found on examination or during the appeal period, particularly, at minimum, the above listed disorders.

(b) For each eye disorder found to be a congenital defect, the examiner must opine whether any other non-congenital defects of the eye represent superimposed diseases or disorders of that congenital defect of the eye (e.g., if myopic astigmatism is found to be a congenital defect, then the examiner must opine whether any other non-defect eye disorders such as, for example, dry eyes are superimposed disorders of the Veteran's congenital myopic astigmatism defect).  

For any superimposed disorder/disease found, the examiner should opine whether such superimposed disorder/disease began during military service, or if present prior to military service, was aggravated (i.e., permanently worsened beyond the normal progression of the disease) by his military service.  

(c) For each eye disorder found to be a congenital disease, the examiner must opine whether that disorder/disease first became evident (i.e., began) during military service, or if present prior to military service, was aggravated by his military service.  

(d) For each eye disorder found to be neither a congenital defect nor disease, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the bilateral eye disorder began during or was otherwise the result of military service.  

In addressing the above, the examiner must consider the Veteran's documented history and contentions, including specifically addressing the in-service diagnosis of myopic astigmatism and eye watering during service in April 1981, as well as the multiple post-service diagnoses of eye disorders.  The examiner must further address the Veteran's lay statements regarding onset of symptomatology as well as any continuity of symptomatology since discharge from military service.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Schedule the Veteran for a VA examination to determine the current severity of his right middle (second digit) finger disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed where possible.  The right middle (second digit) finger should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims to reopen service connection for a lumbar spine disorder; service connection for heart and bilateral eye disorders; and, increased evaluation for his right middle finger disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	Robert W. Gilliken, Attorney at Law
Department of Veterans Affairs


